— Order of the Supreme Court, Bronx County (Irwin Silbowitz, J.), entered on February 19, 1982, which granted the cross motion for summary judgment by third-party defendant Julius Mock and Son, Inc., and denied the motion for summary judgment by defendant and third-party plaintiff John T. Brady & Company, Inc., is reversed, on the law, with costs and disbursements to defendant and third-party plaintiff John T. Brady & Company, Inc., and the motion for summary judgment by defendant and third-party plaintiff John T. Brady & Company, Inc., granted. An examination of the stipulation with regard to the third-party action reveals that defendant and third-party plaintiff John T. Brady & Company, Inc., stated that it would pursue its claim against third-party defendant Julius Mock and Son, Inc., but would be satisfied with whatever amounts were available under the policy of insurance written by Cosmopolitan Mutual Insurance Company, now in liquidation. Concur — Sandler, J. P., Sullivan, Ross, Silverman and Milonas, JJ.